Citation Nr: 0900829	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  01-02 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, with 
an effective date of October 1, 1988.  

2.  Entitlement to special monthly compensation on the basis 
of incomplete paraplegia, with an effective date of January 
1, 1980.  

3.  Entitlement to an effective date of January 1, 1980, for 
special monthly compensation based on loss of use of the left 
lower extremity.  

(The issue of whether there was clear and unmistakable error 
in a May 1989 decision of the Board of Veterans' Appeals, 
which denied restoration of special monthly compensation 
based on the need for regular aid and attendance of another 
person, will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1967 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2000 of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  

In October 2003 and November 2005, the Board remanded the 
case to the RO for due process development.  The Board notes 
that in these remands the issues regarding special monthly 
compensation based on the need for regular aid and attendance 
of another person and based on incomplete paraplegia were 
phrased in such a manner that it appears that the veteran was 
claiming a specific earlier effective date for such 
compensation that had already been awarded, when in fact 
compensation had not yet been granted.  To clarify any 
confusion, these issues have been rephrased as stated on the 
first page.   

The issues of special monthly compensation on the basis of 
incomplete paraplegia, with an effective date of January 1, 
1980, and an effective date of January 1, 1980, for special 
monthly compensation based on loss of use of the left lower 
extremity, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDING OF FACT

In a separate decision issued in conjunction with the instant 
decision, the Board on grounds of clear and unmistakable 
error reversed a May 1989 Board decision, which denied 
restoration of special monthly compensation based on the need 
for regular aid and attendance of another person.  


CONCLUSION OF LAW

The veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person, with an effective date of October 1, 1988, 
is moot.  38 U.S.C.A. §§ 511(a), 1114, 7102, 7104, 7107 (West 
2002); 38 C.F.R. §§ 3.350, 3.352, 19.4, 20.101 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

In a separate decision issued in conjunction with this 
decision, the Board on grounds of clear and unmistakable 
error reversed a May 1989 Board decision that denied 
restoration of special monthly compensation based on the need 
for regular aid and attendance of another person.  The 
statutes and regulations applicable to awards of special 
monthly compensation based on the need for regular aid and 
attendance are currently found in 38 U.S.C.A. § 1114 and 
38 C.F.R. §§ 3.350, 3.352.  The veteran's instant claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, with an 
effective date of October 1, 1988, is thus rendered moot.  
Accordingly, the appeal must be dismissed as no benefit 
remains to be awarded and no controversy remains.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person, with an effective date 
of October 1, 1988, is dismissed.  


REMAND

As previously noted, the Board is issuing a separate decision 
with regard to whether a previous Board decision, denying 
special monthly compensation based on the need for regular 
aid and attendance of another person, was clearly and 
unmistakably erroneous.  As the separate decision is 
favorable to the veteran, it impacts the resolution of the 
remaining issues on appeal.  In a July 2008 statement, the 
veteran's representative indicated that should the Board rule 
favorably on the clear and unmistakable error motion, "the 
effect would moot the other issues now pending" before the 
Board.  However, the representative also stated that if the 
Board should correct the error in the May 1989 Board 
decision, and "allow SMC as provided by 38 U.S.C. § 1114(m) 
+ 3(k) from January 1, 1980" then the Board may consider the 
appeal "granted in full or withdrawn".  

The effect of the favorable separate decision regarding clear 
and unmistakable error is as if the corrected decision had 
been made at the time of the May 1989 Board decision.  In 
other words, special monthly compensation based on the need 
for regular aid and attendance of another person is granted 
under 38 U.S.C. § 314(l) and 38 C.F.R. § 3.352(a).  
Essentially, the reversal of the May 1989 Board decision 
results in a restoration of the veteran's award of special 
monthly compensation based on the need for regular aid and 
attendance under 38 U.S.C. § 314(l) [now codified as 
38 U.S.C.A. § 1114(l)], effective from January 1, 1980, 
because the case had been appealed to the Board from a July 
1988 RO decision, which had reduced the veteran's 
compensation award on the basis that he no longer needed the 
regular aid and attendance.  

The veteran's representative argues that the Board should 
grant special monthly compensation as provided by 38 U.S.C. 
§ 1114(m) [previously codified as 38 U.S.C. § 314(m)], 
effective from January 1, 1980.  He clarified that the 
veteran not only sought special monthly compensation based on 
the need for regular aid and attendance but also sought such 
award "at the correct level," effective from January 1, 
1980.  His claim is for a level of special monthly 
compensation that is higher than that which had existed at 
the time of the May 1989 Board decision, and such claim is 
not properly on appeal before the Board.  

It is noted, however, that in an October 1997 decision, the 
RO granted special monthly compensation under 38 U.S.C. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3), based on a finding of 
clear and unmistakable error in an October 1982 rating 
decision, and stated that these provisions allowed for 
special monthly compensation at the intermediate rate between 
subsections (l) and (m), effective from January 1, 1980.  
Additionally, in the October 1997 decision, the RO 
effectuated an August 1997 Board decision, which decided that 
the veteran was entitled to restoration of special monthly 
compensation for the anatomical loss or loss of use of both 
buttocks, effective December 31, 1979.  

Thus, upon remand, the RO should consider the Board's 
separate decision finding of clear and unmistakable error in 
a May 1989 decision and the RO findings in the October 1997 
rating decision.  The RO should then adjudicate the 
inextricably intertwined claim for special monthly 
compensation under 38 U.S.C.A. § 1114(m), following which the 
RO should determine whether the veteran desires to withdraw 
the remaining issues on appeal.  



Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to 
special monthly compensation under 
38 U.S.C.A. § 1114(m), with an effective 
date of January 1, 1980.  If the veteran 
is not satisfied with the decision, he may 
initiate an appeal to the Board with the 
filing of a notice of disagreement.  

2.  Thereafter, ask the veteran if he 
desires to withdraw from appeal the 
remaining issues of special monthly 
compensation based on incomplete 
paraplegia and of an effective date of 
January 1, 1980, for special monthly 
compensation based on loss of use of the 
left lower extremity.  

3.  If the veteran wishes to continue to 
pursue these issues on appeal, issue a 
corrective VCAA letter.  That is, ensure 
content-complying VCAA notice with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
status as a veteran).  

In particular, regarding the claim for 
special monthly compensation based on 
incomplete paraplegia, notify the veteran 
of evidence or information necessary to 
substantiate the claim, what evidence he 
is responsible for providing, and what 
evidence VA will provide.  Regarding the 
issue of an earlier effective date for 
special monthly compensation based on loss 
of use of the left lower extremity, notify 
the veteran that unless he files a 
specific pleading of clear and 
unmistakable error in the October 1982 RO 
rating decision that assigned the 
effective date of March 5, 1980 (that is, 
he must assert more than mere disagreement 
with how the facts of the case were 
weighed or evaluated), that rating 
decision is final and binding and may not 
be reversed or amended.  (See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), 
holding that a freestanding claim for an 
earlier effective date as to a previous 
final decision is not authorized by law.)

4.  After completion of the above, 
schedule the veteran for a VA examination 
to determine whether he has paralysis of 
both lower extremities (paraplegia).  The 
examiner should furnish an opinion 
regarding whether the veteran has loss of 
use of both lower extremities.  Loss of 
use will be held to exist when the 
remaining function is equal to that of an 
amputation stump (below the level of the 
elbow or knee), with a suitable prosthesis 
in place, were amputation to be performed.  

5.  After the above development is 
completed, readjudicate the claims.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112
(West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


